Per Curiam.
The plaintiff’s right to the sum sued for arises from the order made in her behalf in her action against the defendant for a judicial separation, which order awarded her temporary alimony. It was an order enforeible only in the action in which it was made and it was merged in the final judgment in that action. This action was not commenced until some six months after the entry of such final judgment.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Delehanty, Lydon and Crain, JJ.